Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com November 1, 2010 To the Board of Directors of Harmonic Energy, Inc. Calgary, Alberta, Canada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Harmonic Energy, Inc. (formerly Aviation Surveillance Systems, Inc.) of our report dated October 25, 2010, relating to the financial statements of Harmonic Energy, Inc., a Nevada Corporation, as of and for the years ending July 31, 2010 and 2009 and for the period from May 1, 2007 (inception) to July 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
